IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-67,096-02


EX PARTE JUAN MARTIN GARCIA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 797602-B IN THE 185TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	On February 17, 2000, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Garcia v. State, 57
S.W.3d 436 (2001).  On August 15, 2001, applicant filed his initial application for a writ of
habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Garcia, No. 67,096-01
(Tex. Crim. App. September 26, 2007). 
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application as an abuse
of the writ.
	IT IS SO ORDERED THIS THE 16TH  DAY OF SEPTEMBER, 2009.

Do Not Publish